Citation Nr: 1425958	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-17 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and dysthymia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to January 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the Cleveland RO in September 2012.  A transcript of that hearing is associated with the claims file.

VA has received additional evidence since the RO last considered the Veteran's claims.  However, the Veteran submitted a waiver of his right to have the RO adjudicate his claims with the additional evidence.  38 C.F.R. § 20.1304(c) (2013).  Accordingly, the Board's review of this additional evidence does not result in any prejudice to the Veteran.

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 1992 rating decision denied service connection for bilateral hearing loss, and the Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.

2.  Evidence received since the time of the July 1992 rating decision is new, relates to an unestablished fact necessary to establish the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for right ear hearing loss.
 
3.  Evidence received since the time of the July 1992 rating decision is new, but does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for left ear hearing loss.

4.  The probative evidence of record shows that the Veteran's acquired psychiatric disorder, diagnosed as dysthymic disorder and generalized anxiety disorder, is related to his active duty service.


CONCLUSIONS OF LAW

1.  The July 1992 rating decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence received to reopen the claim of entitlement to service connection for right ear hearing loss is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Evidence received to reopen the claim of entitlement to service connection for left ear hearing loss is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  The criteria for service connection for an acquired psychiatric disorder, diagnosed as dysthymic disorder and generalized anxiety disorder, are met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify claimants of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013).  As the Board is reopening the Veteran's claim for entitlement to service connection for right ear hearing loss and granting the claim for entitlement to service connection for an acquired psychiatric disorder herein, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for right ear hearing loss and entitlement to service connection for an acquired psychiatric disorder.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With regard to the Veteran's claim to reopen the issue of entitlement to service connection for left ear hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A March 2010 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The March 2010 letter also notified the Veteran of the regulations pertinent to claims to reopen based on the submission of new and material evidence, and of the specific evidence required to reopen his claim for service connection for left ear hearing loss.  See Kent v. Nicholson, 20 Vet. App 1 (2006). 

The Veteran's service treatment records, VA medical treatment records, and identified private medical treatment records have been obtained.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  A VA examination was conducted in November 2011; the record does not reflect that this examination was inadequate for rating purposes, as the examiner provided audiological testing to determine whether the Veteran currently has left ear hearing loss for VA purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Although the VLJ in this case did not specifically identify to the Veteran, prior to his testimony, the bases of the denial of the issues on appeal and specifically identify the intended focus of the testimony, both the Veteran and his representative demonstrated actual knowledge of what was needed, and provided the appropriate testimony to further clarify all lay bases of evidence.  That notwithstanding, the representative and the VLJ then asked questions to ascertain whether the Veteran had hearing loss, and the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the Veteran's claims; through his testimony, he demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As discussed below, the basis of the denial of the Veteran's claim to reopen the issue of entitlement to service connection for left ear hearing loss is predicated in a professional medical examination; as the Veteran is not a medical professional, testimony on his behalf or that of his representative would not have resulted in a different outcome.  Accordingly, the Board finds that the VLJ substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2); any error in notice or assistance by the VLJ at the September 2012 Board hearing constitutes harmless error.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

I.  Bilateral Hearing Loss

The Veteran contends that he has submitted new and material evidence sufficient to reopen his claim for entitlement to service connection for bilateral hearing loss.

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied service connection for bilateral hearing loss in July 1992 and notified the Veteran of the decision in August 1992.  The rating decision was not appealed, and the Veteran did not submit documentation within the one-year appeal period that would constitute new and material evidence.  Thus, that decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013). 

The July 1992 rating decision denied the Veteran's claim for entitlement to service connection for bilateral hearing loss on the basis that the evidence did not show a diagnosis of bilateral hearing loss for VA purposes.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the July 1992 rating decision addressing this basis.

In February 2010, the Veteran filed the current claim to reopen the issue of entitlement to service connection for bilateral hearing loss.  In an April 2010 rating decision, the RO declined to reopen the Veteran's claim.  

Although the RO determined that new and material evidence was not presented to reopen the claim of entitlement to service connection for bilateral hearing loss, the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 U.S.C.A. §§ 5108, 7104(b).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

Since the July 1992 rating decision, evidence added to the claims file includes VA outpatient treatment records from 2010 through 2012, a November 2011 VA examination, private medical treatment records, lay statements, and testimony provided by the Veteran during a September 2012 hearing before the Board.  The pertinent newly submitted evidence includes VA treatment records and a VA examination report which shows audiometric evidence of right ear hearing loss in accordance with VA regulations.  See 38 C.F.R. § 3.385 (2013).  The Veteran's claim for service connection for right ear hearing loss was denied in July 1992 because the evidence of record did not demonstrate evidence of right ear hearing loss for VA purposes.  The newly submitted evidence shows that the Veteran does have currently diagnosed right ear hearing loss for VA purposes. 

The VA treatment records and VA examination report are new evidence, because they were not of record at the time of the July 1992 rating decision.  The evidence is material because it shows that the Veteran has currently diagnosed right ear hearing loss for VA purposes, which was the basis for the RO's original denial of his claim in July 1992.  Thus, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for right ear hearing loss.
However, the pertinent evidence received since the July 1992 rating decision does not demonstrate left ear hearing loss for VA purposes.  In that regard, VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In July 2010, the Veteran underwent a VA audiological consultation.  Although the results of audiological testing were not provided, the examiner diagnosed left ear normal hearing at 250 Hertz (Hz) through 6000 Hz with excellent word recognition.  

In November 2011, the Veteran underwent a VA audiological examination.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
5
15
15

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.

Although the evidence received since the July 1992 rating decision is new, in the sense that it had not previously been considered by VA, the evidence is not relevant to the Veteran's claim for service connection for left ear hearing loss because it does not show that the Veteran has a current left ear hearing disability for VA purposes in accordance with 38 C.F.R. § 3.385; in fact, the evidence shows that the Veteran does not have a left ear hearing disability for VA purposes.  Thus, the evidence does not relate to an unestablished fact necessary to establish the Veteran's claim; namely, that the Veteran has current left ear hearing loss for VA purposes.  38 C.F.R. § 3.156(a).

The claim for service connection for bilateral hearing was denied in July 1992 because the evidence of record did not demonstrate that the Veteran had a current diagnosis of bilateral hearing loss.  As the newly submitted evidence reflects a diagnosis of right ear hearing loss for VA purposes, that claim is reopened.  However, because the newly submitted evidence does not show that the Veteran currently has left ear hearing loss for VA purposes, the evidence does not relate to an unestablished fact necessary to substantiate that claim and does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, the claim for entitlement to service connection for left ear hearing loss is not reopened. 

As new and material evidence to reopen the finally disallowed claim of entitlement to service connection for left ear hearing loss has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

II.  Psychiatric Disability

The Veteran contends that service connection for a psychiatric disability is warranted.  During his September 2012 hearing before the Board, and in various lay statements in the record, the Veteran explained that he began experiencing symptoms of a psychiatric disability during service as a direct result of his fear of flying, and that he has continued to experience psychiatric symptoms since service discharge.  He explained that he served as a loadmaster with the U.S. Air Force, hauling cargo worldwide and flying airdrop missions.  After a period of service in Arkansas, he was stationed in Alaska in 1986.  He noted that flying in Alaska was significantly more dangerous than flying in Arkansas due to the hazardous environment, hazardous flying conditions, and inexperienced flight crews.  He explained that he began worrying about plane crashes and developed anxiety and depression prior to flights.  He stated that he lost his self-confidence and began feeling shaky and nervous.  He noted that these feelings intensified over time.  His anxiety became so overwhelming that he eventually requested to stop flying.  He reported that he developed feelings of depression and felt like a quitter because he was no longer able to fly.  He indicated that, since service discharge, he has had trouble dealing with life changes, anxiety, worry, obsessive behavior, depression, and nightmares related to flying.

The Veteran's service treatment records note complaints and treatment for psychiatric symptoms during service.  Service records from 1989 and 1990 reflect that the Veteran reported a fear of flying on numerous occasions.  He explained that he felt jittery and anxious before a flight.  The diagnoses included fear of flying.  In April 1990, the Veteran was referred for administrative decertification for flying, and was permanently decertified that month based upon his fear of flying.  In an October 1991 report of medical history, the Veteran noted symptoms including frequent trouble sleeping and depression or excessive worry.  He explained that he had trouble sleeping and excessive worry secondary to flying since 1989.

Private medical treatment records and VA treatment records from 2004 through 2012 reflect diagnoses of and treatment for anxiety disorder, depression, and dysthymic disorder.

In support of his claim, the Veteran's wife submitted a statement.  She explained that she met the Veteran during service, and observed his psychiatric symptoms during his service.  She stated that the Veteran became very fearful of flying in Alaska due to the dangerous weather and region, and felt that he was subject to injury or death at any time.  She explained that she observed the Veteran's psychiatric symptoms during service, including anxiety, problems sleeping, nausea before a mission, and increased drinking.  She noted that the Veteran felt disgraced about leaving his flying job.  Additionally, C. Carr submitted a statement in September 2012.  He explained that he served with the Veteran and that he observed the Veteran exhibit symptoms of depression and anxiety related to a fear of flying.

The Veteran underwent a VA psychiatric examination in April 2011.  The examiner provided a mental status examination and diagnosed dysthymic disorder and generalized anxiety disorder.  After reviewing the Veteran's claims file, the examiner concluded that it was "not possible to determine that the current depressive and anxiety symptoms are the result of a 'fear of flying' because the diagnoses of dysthymic disorder and anxiety disorder could be due to any number of stressors and interpersonal problems over the preceding 20 years.

In May 2011, a VA physician diagnosed dysthymic disorder and anxiety disorder and opined that the Veteran's in-service experiences "definitely contribut[ed] to his [history] of anxiety and depression as well as the [symptoms] he experiences today."  The physician's opinion appears to be in response to the April 2011 VA examiner's opinion, and clearly indicates that he disagrees with the examiner's conclusion.  In June 2011, the VA physician reiterated his opinion, stating that although it is evident that what the Veteran experienced during military service "is definitely contributing" to his current psychiatric disorder and that the Veteran's "anxiety and dysphoria is most definitely caused, at least in part, by his military service."

After thorough consideration of the evidence of record, the Board concludes that service connection for an acquired psychiatric disorder is warranted.  There are current diagnoses of anxiety disorder, depression, and dysthymic disorder.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Thus, there is evidence of a current disability.

Additionally, the evidence reflects that the Veteran began experiencing psychiatric symptoms during service.  In that regard, the service treatment records clearly document complaints of psychiatric symptoms with diagnoses of fear of flying, and the Veteran, his wife, and C. Carr have all provided competent and credible lay statements describing the Veteran's in-service psychiatric symptoms.  Accordingly, there is evidence of an in-service event or injury.

Last, there is medical evidence establishing a nexus between the Veteran's in-service symptoms and his currently diagnosed psychiatric disability.  Although the April 2011 VA examiner stated it was not possible for him to determine that the Veteran's current depressive and anxiety symptoms are related to his in-service symptoms, that opinion amounts to nonevidence, as the examiner did not provide an opinion either way with regard to the etiology of the Veteran's currently diagnosed psychiatric disability.  See Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993) (holding that where a physician is unable to offer a definite causal relationship that opinion may not be utilized in establishing service connection as such an opinion is nonevidence).  Moreover, in May 2011 and June 2011, the Veteran's treating VA physician offered clear and concise opinions linking the Veteran's current dysthymic disorder and generalized anxiety disorder to his in-service symptoms.  The Board finds these opinions to be probative, as they are based upon a correct recitation of the facts as provided by the Veteran and provide supporting explanation for their conclusion.  Accordingly, the only probative medical evidence of record regarding the etiology of the Veteran's current psychiatric disability are the May 2011 and June 2011 opinions provided by the Veteran's treating VA physician, which link his current disability to his active duty service.

In this case, there is evidence of in-service psychiatric symptoms, a currently diagnosed acquired psychiatric disability, and a medical opinion linking that disability to the in-service symptoms.  Accordingly, entitlement to service connection for an acquired psychiatric disorder, diagnosed as dysthymic disorder and generalized anxiety disorder, is warranted. See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 (2013).


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for right ear hearing loss is reopened, and, to that that extent only, the appeal is granted.

New and material evidence not having been submitted, the Veteran's appeal to reopen the claim for entitlement to service connection for left ear hearing loss is not reopened and the appeal is denied.

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as dysthymic disorder and generalized anxiety disorder, is granted.


REMAND

Although the Veteran was provided with a VA examination addressing the etiology of his right ear hearing loss in November 2011, with addendums provided in March 2012, the Board finds that a new VA examination should be provided to determine the etiology of the Veteran's right ear hearing loss.  While the November 2011 VA examiner provided a facially adequate examination and opinion, the examiner noted that the Veteran had right ear conductive hearing loss and stated that he should be evaluated by an "ENT physician for" his conductive hearing loss.  Accordingly, the Veteran should be provided with a VA examination provided by an otolaryngologist to determine whether the Veteran's current right ear hearing loss is related to his active duty service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an otolaryngologist to determine the current nature and etiology of any right ear conductive hearing loss found.  The examiner must review the claims file in conjunction with the examination.  Based on examination findings, a claims file review, and the lay history provided by the Veteran, the examiner must provide an opinion as to whether there is clear and unmistakable evidence (obvious and manifest) that the Veteran's pre-existing right ear hearing loss was not aggravated by service (in other words, was any increase in hearing loss clearly and unmistakably due to the natural progression of the disability).  Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  

A complete rationale for all opinions should be provided.

2.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

3.  Readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case, and provide the Veteran sufficient time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


